Exhibit 99.1 Ethan Allen to Participate in the Department of State Worldwide Residential Furniture Program Ethan Allen Awarded Blanket Purchase Agreement DANBURY, CT, August 3, 2016 (GLOBE NEWSWIRE) Ethan Allen Interiors Inc. ("Ethan Allen" or the "Company") (NYSE:ETH) announced today that the Company has been awarded a blanket purchase agreement ("BPA") for the Department of State "Worldwide Residential Furniture Program". Ethan Allen, through its subsidiaries, is a GSA contractor and under this program will have the opportunity to provide home furnishings for the Department of State employees and family residences located abroad. Farooq Kathwari, Chairman and CEO commented, "We are pleased that Ethan Allen, an iconic American brand, will help represent America in the homes of Department of State employees and family residences around the world. Our strong focus on North American manufacturing positions us well to serve this program." The BPA is effective until July 28, 2021. The Worldwide Residential Furniture Program is a multiple award schedule BPA with purchases by the Department of State estimated to be a multimillion-dollar award, of which the Company expects to be a participant. About Ethan Allen Ethan Allen Interiors Inc. (NYSE:ETH) is a leading interior design company and manufacturer and retailer of quality home furnishings. The company offers complimentary interior design service to its clients and sells a full range of furniture products and decorative accessories through ethanallen.com and a network of approximately 300 Design Centers in the United States and abroad. Ethan Allen owns and operates nine manufacturing facilities including six manufacturing plants and one sawmill in the United States plus one plant each in Mexico and Honduras. Approximately seventy percent of its products are made in its North American plants. For more information on Ethan Allen's products and services, visit ethanallen.com. Ethan Allen Interiors Inc.
